
	
		III
		110th CONGRESS
		2d Session
		S. RES. 628
		IN THE SENATE OF THE UNITED STATES
		
			July 25, 2008
			Mr. Durbin (for
			 Mr. Obama (for himself and
			 Mr. Durbin)) submitted the following
			 resolution; which was referred to the Committee on Health, Education, Labor, and
			 Pensions
		
		RESOLUTION
		Expressing support for the designation of
		  Disability Pride Day and recognizing that all people, including people living
		  with disabilities, have the right, responsibility, and ability to be active,
		  contributing members of society and fully engaged as citizens of the United
		  States.
	
	
		Whereas all people, including people with disabilities,
			 should be guaranteed the right to receive a quality education, to be productive
			 members of the workforce, to raise families, to exert control and choice over
			 their own lives, and to have equal opportunity to access and participate in all
			 facets of life;
		Whereas having a disability should be seen as a natural
			 part of human diversity;
		Whereas many people with disabilities share a cultural
			 experience and history;
		Whereas 18 years ago, on July 26, 1990, the Americans with
			 Disabilities Act (42 U.S.C. 12101 et seq.) was signed into law, ending
			 discrimination against and providing equal opportunity for persons with
			 disabilities in employment, education, government services, public
			 accommodations, commercial facilities, and transportation;
		Whereas in spite of the recent efforts to restore the
			 intent of the Americans with Disabilities Act, people with disabilities
			 continue to face tremendous challenges in society that test their resolve
			 sociologically, emotionally, and psychologically, and face negative cultural
			 assumptions based on fears and myths that need to be eliminated and replaced
			 with presumptions of competence, strength, and individual worth;
		Whereas July 26, 2008, is a day of celebrations across the
			 United States that seek to educate and change the way that people think about
			 and define people with disabilities by promoting the belief that disability is
			 a natural and beautiful part of human diversity in which people living with
			 disabilities can take pride; and
		Whereas July 26, 2008, would be an appropriate day to
			 designate as Disability Pride Day: Now, therefore, be it
		
	
		That the Senate—
			(1)supports the goals
			 and ideals of Disability Pride Day;
			(2)invites the
			 citizens of the United States to join in celebrating the pride, the power, and
			 the potential of people with disabilities by celebrating Disability Pride Day;
			 and
			(3)urges public officials and the general
			 public to honor Americans with disabilities by becoming educated on ways to
			 support and encourage understanding of persons with disabilities in the
			 schools, diverse workforce, and communities of the United States.
			
